DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest an X-ray inspection device for inspecting the contents of an article, comprising:
a conveyor belt configured for movement relative to a transport axis, the conveyor belt being configured to support the article and transport the article relative to the transport axis;
a housing having a longitudinal axis and defining an inspection chamber having an entrance and an exit, a portion of the conveyor belt being positioned within the inspection chamber such that the transport axis of the conveyor belt is substantially parallel to the longitudinal axis of the housing;
an X-ray emission tube, wherein, upon activation, the X-ray emission tube is configured to emit X-rays toward the conveyor belt within the inspection chamber of the housing;
a sensor configured to detect the presence of the article within the inspection chamber, the sensor being operatively coupled to the X-ray emission tube such that, upon triggering of the sensor, the X-ray emission tube is activated; and
one or more trigger doors pivotally coupled to the housing proximate the entrance to the inspection chamber, each trigger door of the one or more trigger doors being configured for pivotal movement about and between a closed position and an open position,
wherein, upon contact between the one or more trigger doors and the article, each trigger door of the one or more trigger doors is configured to move to the open position, and
wherein at least one trigger door of the one or more trigger doors is shaped to trigger the sensor when the one or more trigger doors are positioned in the open position, thereby activating the X-ray emission tube.
 The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Dennis (US 4,020,346), who teaches an x-ray inspection device comprising a conveyor belt, a housing defining an inspection chamber having an entrance and an exit, an x-ray emission tube for emitting x-rays within the inspection chamber, a door at the entrance, and a sensor configured to detect the presence of an article within the inspection chamber, wherein the presence detection triggers the activation of the x-ray emission tube; Dennis fails to explicitly teach that the sensor is configured to be triggered in response to detecting the one or more trigger doors in the open position (Applicant’s door can be opened, thus triggered, without having an article inside the inspection chamber).
Furthermore, Owens (US 4,879,735) teaches a baggage inspection system comprising a conveyor belt and an x-ray imaging system wherein a trigger door is hingedly attached to a housing; however Owens fails to teach that the baggage inspection system further comprises a sensor configured to be triggered in response to detecting the one or more trigger doors in the open position, nor that the trigger door is shaped so that when the one or more trigger doors are positioned in the open position, said at least one trigger door triggers the sensor, thereby indicating the presence of the article within the inspection chamber and activating the X-ray emission tube.
In addition, Blaustein (US 4,530,006) teaches an x-ray detection system comprising a conveyor belt and an x-ray imaging system wherein the x-ray is triggered when the system is in an operation condition and not when in a stand-by condition; however Blaustein does not teach that the triggering of the x-ray is in response to detecting the one or more trigger doors in the open position, nor that a trigger door is shaped so that when the trigger doors are in the open position, the trigger door triggers a sensor.
The primary reason for allowance of the claims is the combination of the x-ray inspection device’s conveyor belt configured for movement relative to a transport axis, the conveyor belt being configured to support the article and transport the article relative to the transport axis, the housing having a longitudinal axis and defining an inspection chamber having an entrance and an exit, a portion of the conveyor belt being positioned within the inspection chamber such that the transport axis of the conveyor belt is substantially parallel to the longitudinal axis of the housing, the X-ray emission tube, wherein, upon activation, the X-ray emission tube is configured to emit X-rays toward the conveyor belt within the inspection chamber of the housing, the sensor configured to detect the presence of the article within the inspection chamber, the sensor being operatively coupled to the X-ray emission tube such that, upon triggering of the sensor, the X-ray emission tube is activated, and one or more trigger doors pivotally coupled to the housing proximate the entrance to the inspection chamber, each trigger door of the one or more trigger doors being configured for pivotal movement about and between a closed position and an open position, wherein, upon contact between the one or more trigger doors and the article, each trigger door of the one or more trigger doors is configured to move to the open position, and wherein at least one trigger door of the one or more trigger doors is shaped to trigger the sensor when the one or more trigger doors are positioned in the open position, thereby activating the X-ray emission tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881